DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are subject to examination and rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Gaither (US PGPub 2017/0192949).

Regarding claims 1 and 13, Gaither teaches a non-transitory, computer-readable medium comprising computer-executable instructions (Gaither, see abstract, Techniques for guiding an interaction with an electronic form via a computing device are described) executable to:
access a conversation-enabled document and expose the conversation-enabled document on an initial conversation channel as a conversation into the conversation-enabled document (Gaither, see paragraph 0052, As part of a first guided interaction 210, the application detects that a user received an email with an attached electronic form. The guided interaction 210 proactively asks the user whether he or she likes to import the electronic form. If so, the electronic form is imported by, for example, copying the electronic form from the email to a folder of the user on a network-based storage space), the conversation-enabled document comprising:
a conversation component for controlling a conversation interface into the conversation-enabled document, the conversation component specifying conversation steps, routing between the conversation steps, a seed document variable, and a response document variable (Gaither, see figure 3 and paragraphs 0063-0064, Turning to FIG. 3, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1. As illustrated, the user information 310 and the state information are inputted to a form guidance engine 330, similar to the form guidance engine 126 of FIG. 1. The form guidance engine 330 implements a state machine 332 to output a guided interaction 340 about the electronic form);
document data comprising data records for a plurality of potential conversation participants, the data records for the plurality of potential conversation participants having document variable values for the seed document variable (Gaither, see paragraph 0037, the user information 124 is stored in a same or different data store. The user information 124 provides information for interacting with electronic forms on behalf of users. In an example, the user information for a particular user includes user personal information, user preferences, and information about resources associated with the user. The user personal information represents information that is personal to the user, such as the user's name, date of birth, etc.); and
a page template specifying page content and referencing the seed document variable and the response document variable (Gaither, see paragraph 0029, the phrase “electronic form” refers to an electronic document for completion by someone filling out the electronic document with information that is expected to be placed at specific places on the electronic document. an electronic form includes a template of fields and additional information added by one or more persons completing the electronic form. The template of an electronic form can specify fields and field characteristics);
associate the conversation with a conversation participant (Gaither, see paragraph 0052, the guided interaction 210 proactively asks the user whether he or she likes to import the electronic form);
initiating the conversation and retrieving an input value for the seed document variable from a data record corresponding to the conversation participant (Gaither, see figure 2 and paragraph 0054, the application identifies personal user information based on the user information. The guided presentation 230 asks the user whether this information should be used. If so, the application prepopulates respective fields of the electronic form with the personal user information);
set a new value for the response document variable in the conversation-enabled document based on a conversation participant response received via the conversation interface (Gaither, see figure 2 and paragraph 0055, the application identifies a field of the electronic form that needs input of the user. As such, the guided interaction 240 describes this field to the user and solicits the user's input. The application utilizes the user response to populate the field); and
render the conversation-enabled document to a response channel using the response document variable and the page template to populate a page (Gaither, see paragraph 0058, The guided interaction 260 also asks the user whether the export should be performed. If so, the application initiates the export process. In this example, the export includes sending the form to an email address).

Regarding claims 2 and 14, Gaither teaches wherein rendering the conversation-enabled document to the response channel using the response document variable and the page template to populate the page comprises:
determining content with which to populate the page based on the new value for the response document variable (Gaither, see paragraph 0080, At operation 414, an action related to the electronic form is performed and the state of the electronic form is updated based on the user response); and
populating the page using the determined content according to the page template (Gaither, see paragraph 0080, if the state is a fill out state and the user response specifies information for populating a field, the computing system populates that field and, as applicable, updates the state to a validate state).

Regarding claims 3 and 15, Gaither teaches wherein determining the content with which to populate the page comprises using the new value for the response document variable to retrieve data with which to populate the page from a data source (Gaither, see figure 2 and paragraph 0054, the application identifies personal user information based on the user information. The guided presentation 230 asks the user whether this information should be used. If so, the application prepopulates respective fields of the electronic form with the personal user information).

Regarding claims 4 and 16, Gaither teaches wherein the page template references a third document variable, wherein determining the content with which to populate the page based on the new value for the response document variable comprises determining a first variable value for the third document variable that is associated with the new value for the response document variable, wherein the determined content comprises the first variable value for the third document variable (Gaither, see paragraph 0063, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1).

Regarding claims 5 and 17, Gaither teaches wherein the page template references a third document variable, wherein the data records for the plurality of potential conversation participants having document variable values for the third document variable associated with the variable values for the seed document variable (Gaither, see paragraph 0063, Turning to FIG. 3, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1) and wherein the computer-executable instructions are executable to:
select a first variable value for the third document variable that is associated with the input value for the seed document variable (Gaither, see paragraph 0068, Accordingly, the form guidance engine 330 pro-populates such fields with data from the user information 310 and generates a guided interaction 340 that asks the user to confirm the personal information); and
populate the page with the first variable value for the third document variable according to the page template (Gaither, see paragraph 0063, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1).

Regarding claims 6 and 18, Gaither teaches wherein the conversation component specifies a third document variable, wherein the conversation-enabled document comprises logic mapping a first value for the third document variable to the page template (Gaither, see paragraph 0063, Turning to FIG. 3, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1), and wherein the computer-executable instructions are executable to:
set the third document variable to the first value for the third document variable based on the conversation participant response (Gaither, see paragraph 0097, The user's interest can be anticipated from the user information. In an example, some or all of the user information is stored in the data store based on user input (e.g., based on a user profile that the user created). In another example, some or all of the user information is predicted and stored in the data store. FIG. 7 illustrates an example flow for predicting the user information); and
select the page template for rendering the conversation-enabled document to the response channel based on the third document variable being set to the first value for the third document variable (Gaither, see paragraph 0068, Accordingly, the form guidance engine 330 pro-populates such fields with data from the user information 310 and generates a guided interaction 340 that asks the user to confirm the personal information).

Regarding claims 7 and 19, Gaither teaches wherein the computer-executable instructions are executable to:
receive a document design that specifies the seed document variable, a data mapping of the seed document variable to a data source, the document design comprising a conversation template and a page template, the conversation template defining a conversation state machine (Gaither, see paragraph 0063, Turning to FIG. 3, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1);
generate the conversation-enabled document from the document design (Gaither, see paragraph 0097, The user's interest can be anticipated from the user information. In an example, some or all of the user information is stored in the data store based on user input (e.g., based on a user profile that the user created). In another example, some or all of the user information is predicted and stored in the data store. FIG. 7 illustrates an example flow for predicting the user information), wherein generating the conversation-enabled document comprises:
retrieving the document variable values for the seed document variable from the data source according to the data mapping and storing the document variable values in the document data (Gaither, see paragraph 0097, The user's interest can be anticipated from the user information. In an example, some or all of the user information is stored in the data store based on user input (e.g., based on a user profile that the user created). In another example, some or all of the user information is predicted and stored in the data store. FIG. 7 illustrates an example flow for predicting the user information); and
generating the conversation component based on the conversation template, the conversation component embodying the conversation state machine (Gaither, see paragraph 0068, Accordingly, the form guidance engine 330 pro-populates such fields with data from the user information 310 and generates a guided interaction 340 that asks the user to confirm the personal information).

Regarding claims 8 and 20, Gaither teaches wherein the conversation comprises a set of node templates representing the conversation steps (Gaither, see figure 3 and paragraph 0064, As illustrated, the user information 310 and the state information are inputted to a form guidance engine 330, similar to the form guidance engine 126 of FIG. 1) and wherein the computer-executable instructions are executable to:
parse the conversation component (Gaither, see paragraph 0063, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1);
create a conversation graph comprising nodes created from the node templates (Gaither, see paragraph 0065, Multiple inputs can be defined for each state. For example, one input includes the user information 310 and the state information 320. Another input includes a user response 350 to a presentation about the state of the electronic form); and
control the conversation based on the conversation graph (Gaither, see paragraph 0064, The form guidance engine 330 implements a state machine 332 to output a guided interaction 340 about the electronic form. In an example, the state machine 332 is implemented as a multi-tier machine).

Regarding claims 9 and 21, Gaither teaches wherein the computer-executable instructions are executable to provide a plurality of connectors adapted to translate the nodes of the conversation graph to heterogenous conversation channels (Gaither, see paragraph 0030, using a recognition algorithm that uses appearance of certain graphical objects (lines, rectangles, circle, radio buttons, checkboxes, etc.) to identify locations as candidate fields where information is to be entered when the form is completed).

Regarding claims 10 and 22, Gaither teaches wherein the computer-executable instructions are executable to:
initiate a finite state machine for tracking a current state of the conversation, the finite state machine comprising a set of states, each state in the set of states corresponding to a respective node in the conversation graph (Gaither, see paragraph 0063, Turning to FIG. 3, the figure illustrates an example diagram for generating various guided interactions about an electronic form given user information 310 of a user and state information 320 of the electronic form. The user information 310 and the state information 320 include some or all of the information of the user information 124 and the state information 122, respectively, of FIG. 1);
receive a request for a step in the conversation from a conversation framework (Gaither, see paragraph 0097, The user's interest can be anticipated from the user information. In an example, some or all of the user information is stored in the data store based on user input (e.g., based on a user profile that the user created). In another example, some or all of the user information is predicted and stored in the data store. FIG. 7 illustrates an example flow for predicting the user information); and
translate the respective node to which the current state corresponds to a format consumable by the conversation framework for presenting the conversation interface (Gaither, see paragraph 0068, Accordingly, the form guidance engine 330 pro-populates such fields with data from the user information 310 and generates a guided interaction 340 that asks the user to confirm the personal information).

Regarding claims 11 and 23, Gaither teaches wherein the conversation-enabled document comprises a set of files that provide an atomic unit and enable the conversation-enabled document to be processed by enterprise applications, the set of files embodying the conversation component, the document data and the page template (Gaither, see paragraph 0047, the profile is tied to the client 110 or to a particular application hosted on the client 110 (e.g., the form interaction agent) or on a resource associated with the user).

Regarding claims 12 and 24, Gaither teaches wherein the conversation-enabled document is a conversation-enabled interactive document having a web intrinsic portion (Gaither, see paragraph 0101, the analysis indicates that the users typically download the tax form from a particular public web site. As such, a prediction is made that the tax form for the current year can be imported for the user when it becomes available from the public web site).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443